Citation Nr: 1723835	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-20 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for Meniere's Disease, to include left ear hearing loss and tinnitus, for the period prior to December 29, 2015.

2.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and depressive disorder.

3.  Entitlement to a disability rating in excess of 10 percent for traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel




INTRODUCTION

The Veteran served on active duty with the Army from June 1982 to June 1984, from May 1985 to December 1989, and from April 2006 to February 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In a March 2012 rating decision, the RO, among other matters, granted service connection for Meniere's Disease, assigning an initial disability rating of 30 percent, effective July 21, 2011.  In a July 2012 rating decision, the RO increased the initial rating for Meniere's Disease from 30 to 60 percent, effective July 21, 2011.  Finally, in an April 2017 rating decision, the RO increased the initial rating from 60 to 100 percent, effective December 29, 2015.  Despite the current assignment of a 100 percent disability rating for Meniere's Disease, the issue remains in appellate status because a higher schedular rating is available for this issue for the period on appeal prior to December 29, 2015.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal.").  Jurisdiction of the claims has since been transferred to the Atlanta, Georgia RO. 

In January 2014, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ)/RO for additional evidentiary development.  The claims were again remanded in December 2014.  Unfortunately, as will be discussed below, because the Board concludes there has not been substantial compliance with the Board's remand directives, the Board finds there is insufficient evidence to adjudicate the claims for increased disability ratings for PTSD and TBI.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the issues of entitlement to a disability rating in excess of 70 percent for PTSD and a disability rating in excess of 10 percent for TBI are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the period prior to December 29, 2015, the Veteran's Meniere's Disease, to include left ear hearing loss and tinnitus, was manifested by symptoms no greater than hearing impairment with attacks of vertigo averaging at least 5 times per month with tinnitus, but without evidence of cerebellar gait.


CONCLUSION OF LAW

For the period prior to December 29, 2015, the criteria for an initial disability rating in excess of 60 percent for Meniere's Disease, to include left ear hearing loss and tinnitus, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.87 Diagnostic Codes 6100, 6204, 6205, 6260 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The Veteran's Meniere's Disease has been evaluated under DC 6205.  See 38 C.F.R. § 4.87, DC 6205 (2016).  Under DC 6205, a 60 percent rating requires hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating requires hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  38 C.F.R. § 4.87, DC 6205.

Vertigo is defined as "an illusory sense that either the environment or one's own body is revolving . . . [t]he term is sometimes erroneously used to mean any form of dizziness."  Dorland's Illustrated Medical Dictionary at 2051 (32d. ed. 2012). Cerebellar gait is defined as "a staggering ataxic gait, sometimes with a tendency to fall to one side, indicative of cerebellar lesions."  Id. at 753.

DC 6205 also indicates that Meniere's Disease can be rated by separately rating hearing impairment, tinnitus, and vertigo as a peripheral vestibular disorder. 
38 C.F.R. § 4.87, DC 6205.  VA will apply the method which results in a higher overall evaluation.  However, ratings for hearing impairment, tinnitus or vertigo are not to be combined with an evaluation under DC 6205.  Id.  Therefore, in examining the Veteran's disability, the Board has considered not only DC 6205, but also DC 6204 (peripheral vestibular disorders), DC 6260 (tinnitus, recurrent), and 38 C.F.R. § 3.385 (hearing loss), in order to determine the highest overall evaluation to which the Veteran is entitled.

Under DC 6204, peripheral vestibular disorders, a 10 percent disability rating is warranted for occasional dizziness; and a 30 percent rating is appropriate for dizziness and occasional staggering.  38 C.F.R. § 4.87, DC 6204.  The note associated with DC 6204 states that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under DC 6204. 

Under DC 6260, a 10 percent disability rating is warranted for recurrent tinnitus.

Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R.
§ 3.385, DC 6100.

In February 2012, the Veteran was afforded a VA ear conditions examination.  He reported a history of hearing loss, tinnitus and vertigo going back to 2007, when he was injured in a blast while on active duty in Iraq.  He said he experienced constant, bilateral, tinnitus, vertigo/dizziness once per week and constant hearing loss in his left ear.  He denied a history of balance or gait problems.  On physical examination, there was left ear hearing loss, but no signs of a staggering gait or imbalance.  He was diagnosed with Meniere's Disease.

VA Medical Center (VAMC) outpatient treatment evaluations between August 2012 and August 2013, however, show that, the Veteran repeatedly denied having any dizziness and ringing in the ears (tinnitus).

During his second VA examination in March 2014, the Veteran reported experiencing vertigo 6-8 times per week with occasional vomiting.  He also said that he experienced tinnitus at the beginning of an attack, which lasted over an hour, and staggering more than once per week.  On physical examination, however, his gait was normal.  The examiner remarked that, although the Veteran had been at that specific VAMC for almost two years, he had never seen an ear, nose and throat (ENT) specialist or had any further evaluations for Meniere's Disease.  He opined that the Veteran did not need a hearing evaluation, as he only had subjective hearing loss with attacks of Meniere's Disease.  

In July 2015, the Veteran was seen by a private ENT specialist.  He said that he experienced dizziness with true vertigo, which had previously lasted up to 2 hours, but now lasted for an hour; the report did not indicate how many times he experienced this per week.  His hearing became worse when vertiginous, tinnitus became louder and changed pitch, and some aural pressure.  He said salt triggered symptoms.  An audiometry examination revealed normal hearing in the right ear for VA purposes and left ear mild to moderate sensorineural hearing loss.  

In October 2015, the Veteran returned to the private ENT specialist.  Again, he said that he experienced dizziness with true vertigo, lasting for an hour.  He reported the same hearing loss symptoms as he had in July.  However, he now said that he experienced dizziness twice per week and said he was still getting some fluctuation in left ear hearing with dizziness.  Tinnitus varied as well and he experienced aural pressure prior to vertigo.  His gait was normal and he did not report having a cerebellar gait during his attacks.  Standard audiometry revealed normal hearing for VA purposes in the right ear, and mild to moderate sensorineural hearing loss in the left ear.

In December 2015, the Veteran was afforded a hearing loss and tinnitus examination, as well as an ear conditions examination.  The hearing loss examination revealed very mild right ear sensorineural hearing loss at a level that is not considered to be a disability for VA purposes.  The left ear indicated a puretone threshold of 40 at 4000 Hz, with a speech discrimination score of 92 percent, resulting in a noncompensable left ear hearing loss.  He was also found to have bilateral tinnitus; as mentioned above, however, the highest rating available for tinnitus is 10 percent, which would obviously be less than his current 60 percent rating prior to December 29, 2015, under DC 6205.  

During the ear conditions examination, the Veteran reported that his Meniere's Disease attacks had increased to about 2 per hour, each lasting an hour.  The examiner found him to have the following symptoms, each listed as occurring more than once per week:  hearing impairment with vertigo; hearing impairment with attacks of vertigo and cerebellar gait; tinnitus; vertigo; and staggering.  His gait during the examination was normal.  The examiner noted that the condition affected his employment, as he would be unable to work while having an attack.  Based on the examination findings, the Veteran was granted a disability rating of 100 percent for Meniere's Disease, effective December 29, 2015, the day of the examination.    

VAMC treatment records show that in February 2017, the Veteran had an initial consultation with an ENT physician, who noted that there were no hearing tests among his treatment records and ordered him to have an audiograms before the next consultation.   There are no other relevant treatment reports of record.

Conclusion

The probative and competent evidence is against the Veteran's claim of entitlement to a disability rating in excess of 60 percent for Meniere's Disease prior to December 29, 2015.  As discussed above, although during the March 2014 VA examination, the Veteran reported that he was experiencing vertigo 6-8 times per week, with a staggering gait once per week, these statements are not supported by his private ENT records, in which he never reported staggering or a cerebellar gait, and said that he only experienced true vertigo 2 times per week.  There are also no VA ENT treatment records to support this contention, as the only recorded visit to an ENT specialist, in February 2017, indicated that he was to undergo an audiogram prior to returning for further evaluation; there is no indication that he ever obtained this examination.  In essence, despite the fact that the Veteran reported experiencing the symptoms necessary to meet the criteria for a 100 percent disability rating during his December 2015 VA examination, based on the aforementioned lack of supporting contemporaneous treatment records, the Board does not find his statements to be credible.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), in which the US Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board finds the current case to be clearly distinguishable.  In discounting the Veteran's assertions as to the number of attacks of Meniere's Disease he experiences, the Board is not only relying on a lack of information, but has also noted that his personal statements regarding his symptoms has been factually inconsistent.  As such, the Board does not find these statements to be probative.

Although sympathetic to the Veteran's contentions on appeal, considering all the lay and medical evidence of record, he does not meet the criteria for a disability rating in excess of 60 percent for Meniere's Disease prior to December 29, 2015.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's Meniere's Disease.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, as discussed, based on his reported symptomatology and clinical findings, rating the Veteran under any other diagnostic code associated with Meniere's Disease would not yield a disability rating in excess of the current 60 percent.

The Board has considered the Veteran's claim and assigned the appropriate rating for his Meniere's Disease based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim for an increased rating.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 60 percent for Meniere's Disease, to include left ear hearing loss and tinnitus, for the period prior to December 29, 2015, is denied.


REMAND

Entitlement to a disability rating in excess of 70 percent for PTSD and depressive disorder.

Entitlement to a disability rating in excess of 10 percent for TBI.

In its December 2014 remand, the Board directed the AOJ to issue a Statement of the Case (SOC) regarding the issues of entitlement to a disability rating in excess of 70 percent for PTSD and depressive disorder, and entitlement to a disability rating in excess of 10 percent for TBI.  Unfortunately, and although the Board sincerely regrets the delay, another remand is required, as an SOC on these issues has never been issued.  

Accordingly, the case is REMANDED for the following action:

Send the Veteran an SOC concerning his claims of entitlement to a disability rating in excess of 70 percent for PTSD and depressive disorder, and entitlement to a disability rating in excess of 10 percent for TBI.  If and only if he submits a timely substantive appeal, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


